      Case 1:21-cv-10330-WGY Document 61 Filed 03/23/21 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
BOSTON PARENT COALITION FOR        )
ACADEMIC EXCELLENCE CORP.,         )
                                   )
                    Plaintiff,     )
          v.                       )              CIVIL ACTION
                                   )              NO. 21-10330-WGY
THE SCHOOL COMMITTEE OF THE        )
CITY OF BOSTON,                    )
ALEXANDRA OLIVER-DAVILA,           )
MICHAEL O’NEILL, HARDIN COLEMAN,   )
LORNA RIVERA, JERI ROBINSON,       )
QUOC TRAN, ERNANI DeARAUJO,        )
and BRENDA CASSELLIUS,             )
                                   )
                    Defendants,    )
                                   )
THE BOSTON BRANCH OF THE NAACP,    )
THE GREATER BOSTON LATINO NETWORK, )
ASIAN PACIFIC ISLANDER CIVIC       )
ACTION NETWORK, ASIAN AMERICAN     )
RESOURCE WORKSHOP,                 )
MAIRENY PIMENTAL, and H.D.,        )
                                   )
          Defendants-Intervenors. )
                                   )
___________________________________)

YOUNG, D.J.                                          March 23, 2021

                                 ORDER

     1.   While the matter would appear to be easily proved,

     because the parties have not agreed to the facts that would

     confer organizational standing on the plaintiff Parent

     Coalition, the Court will need to conduct an evidentiary

     hearing to determine the issue. Not wanting to interfere

     with the run-up to the substantive oral arguments, this

     hearing will be set for Tuesday, April 6th, 2021 at
 Case 1:21-cv-10330-WGY Document 61 Filed 03/23/21 Page 2 of 2



2:00 p.m. Should the parties stipulate to the necessary

facts, however, no hearing will be required.

2.   Because further evidentiary hearings may be necessary,

the Boston School Committee shall, at the April 6th oral

arguments, inform the Court how soon – after notice from

the Court – it will be prepared to commence offering

further evidence.

3.   Oral arguments at the April 6th hearing shall proceed

as follows:

           Plaintiff Parent Coalition 40 minutes

           Boston School Committee 30 minutes

           Intervenors 15 minutes

SO ORDERED.

                                        /s/ WILLIAM G. YOUNG
                                        WILLIAM G. YOUNG
                                        DISTRICT JUDGE




                             [2]
